21-30107-hcm Doc#30 Filed 03/29/21 Entered 03/29/21 08:43:37 Main Document Pg 1 of 1

  Expedited hearing shall be held on 4/12/2021 at 12:30 PM in
  us-courts.webex.com/meet/Mott, through the Cisco WebEx Meetings
  application. Movant is responsible for notice.




  The relief described hereinbelow is SO ORDERED.


  Signed March 29, 2021.
                                                      __________________________________
                                                             H. CHRISTOPHER MOTT
                                                      UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

   IN RE:                                         §
                                                  §
   PDG PRESTIGE, INC.,                            §                  Case No. 21-30107
                                                  §
   Debtor.                                        §
                                                  §

         ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION
         REGARDING MOTION OF DEBTOR TO (I) ENTER INTO DEBTOR
         POSSESSION CREDIT AGREEMENT, (II) GRANT PRIMING LIENS
         UNDER CODE SEC. 364(D), AND (III) PROVIDE RELATED RELIEF (RE:
         DOCKET NO. 24, 25)

          On this day came on for consideration Motion for Expedited Consideration Regarding
  Motion for Expedited Consideration Regarding Motion to (I) Enter into Debtor Possession Credit
  Agreement, (II) Grant Priming Liens Under Code Sec. 364(d), and (III) Provide Related Relief
  (Docket No. 25) (the “Motion to Expedite”) regarding the Motion to (I) Enter into Debtor Possession
  Credit Agreement, (II) Grant Priming Liens Under Code Sec. 364(D), and (III) Provide Related
  Relief (Docket No. 24) (the “DIP Motion”) filed herein on March 26, 2021 by PDG-Prestige, Inc.,
  Debtor and Debtor in Possession herein. The Court finds and concludes that the Motion to Expedite
  should be granted.

         IT IS THEREFORE ORDERED THAT the Court shall conduct an expedited hearing
  on the DIP Motion at the date and time entered on the docket for this case. Movant shall be
  responsible for notice.

                                                 ###

  ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF DEBTOR TO (I)
  ENTER INTO DEBTOR POSSESSION CREDIT AGREEMENT, (II) GRANT PRIMING LIENS UNDER CODE SEC.
  364(D), AND (III) PROVIDE RELATED RELIEF — Page 1                           1937411.DOCX [2]
